Exhibit A
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


THE PUBLIC INTEREST LEGAL
FOUNDATION,


                      Plaintiff,


      v.                                              NO. 1.19-CV-00622


KATHY BOOCKVAR, in her official                       JUDGE CONNER
capacity as Acting Secretary of the
Commonwealth of Pennsylvania,                         ELECTRONICALLY FILED
JONATHAN M. MARKS, in his official
capacity as Deputy Secretary for
Elections and Commissions, and the
BUREAU OF COMMISSIONS,
ELECTIONS AND LEGISLATION,


                      Defendants.



                   DECLARATION OF JONATHAN M. MARKS


             I, Jonathan M. Marks, hereby declare as follows:


       1.       I am the Deputy Secretary for Elections and Commissions for the


Department of State of the Commonwealth of Pennsylvania. I make this Affidavit

in support of Defendants’ Motion for Summary Judgment in the above-captioned

matter.


      2.        My duties as Deputy Secretary for Elections and Commissions


include overseeing the Bureau of Election Security and Technology, the Bureau of

Campaign finance and Civic Engagement and the Bureau of Elections and




{00545553}
Notaries. The Bureau of Election Security and Technology is responsible for the

day-to-day activities of voter registration and election administration, including

administration of the Statewide Uniform Registered Electors database (“SURE”).


      3.     Given my role and years of experience at the Department of State, I


am personally knowledgeable about the matters referenced in this Declaration and

the business records of the Department of State.


      4.     The National Voter Registration Act (“NVRA”) requires states to


conduct general programs that make a reasonable effort to remove the names of


ineligible voters from the official lists of eligible voters by reason of the death of


the registrant or a change in the residence of the registrant. 52 U.S.C. §


20507(a)(4)(A).


      5.     In Pennsylvania, voter removal programs are codified in 25 Pa. C.S.A.


§ 1901. Section 1901(a)(2) directs that voter registrations may be canceled only

upon the request of the elector, upon the death of the elector, upon confirmation


that the elector has moved outside the county, or pursuant to a voter removal

program designed to identify registered electors whose address may have changed.

25 Pa. C.S. § 1901(a)(l)-(4).


       6.    In Pennsylvania, voter registration is entrusted by statute to the


counties and only counties are authorized to investigate a registrant’s eligibility to

vote and to cancel voter registrations. 25 Pa. C.S.A. § 1203(a), (h), (i).


{00545553}                                  2
      7.     In or around 2017, the Department of State discovered that a software


error at the Department of Transportation may have allowed non-citizens to


inadvertently register to vote when applying for or renewing a driver’s license


using the Motor Voter interface.


      8.     The Department of State worked together with the Department of


Transportation to make changes to the Motor Voter process to eliminate


inadvertent registration by non-citizens. Among other things, the order of the


Motor Voter screens was changed to more prominently display the citizenship

question, the process was reconfigured to prevent non-citizens from being offered


the voter registration process and the registration screens were translated into a


dozen additional languages.


      9.     In late 2017, the Department of State undertook an analysis of voter


data to better understand the scope of the Motor Voter problem. I described this

effort in my testimony before the House State Government Committee on October


25,2017.


       10.   The Department’s initial analysis found 1,160 records in the SURE


system that indicate a registrant apparently self-reported and cancelled his or her


registration because he/she was not a U.S. citizen. County election officials

maintain and process cancellation requests and therefore this data needed to be




{00545553}                                 3
further validated by county election officials to ensure the accuracy of any

conclusions drawn from the records.


      11.      In late 2017, the Department of State requested that the counties


provide copies of cancellation requests received from persons who requested

cancelation of their registration because they were not U.S. citizens. The


Department of State received copies of cancellation requests from Allegheny,

Philadelphia and Dauphin Counties. Copies of the records were provided to PILF


in discovery in this matter.


       12.     Also in 2017, the Department of State worked with representatives


from the Department of Transportation to conduct a high-level comparison of the

SURE database against the driver license database for the purpose of identifying


the number of registrants in the PennDOT database with specific tags indicating

the driver’s visitor, immigration or naturalization status, so-called “INS

indicators.”


       13.     An INS indicator in a driver record does not signify or indicate that

the driver is not a U.S. citizen. An INS indicator can also signify that a driver is a


naturalized citizen and therefore eligible to vote. Further, INS indicators are point

in-time data that can and do change over time. For example, a visa holder may

become a U.S. citizen and therefore become eligible to vote at a later point in time.

Accordingly, the initial high-level comparison of the SURE database and driver


{00545553}                                  4
license database did not identify non-citizen registrants but rather identified a much

larger group of persons who may potentially be non-citizens or may have been


non-citizens at some point in time.


       14.   Further analysis was required to determine whether any of matched


records was associated with a non-citizen registrant.


       15.   The then-Acting Secretary of the Commonwealth, Robert Torres,


engaged the Office of Chief Counsel to provide legal advice concerning Motor


Voter issues, including potential voting by non-citizens.


       16.   The Office of Chief Counsel retained outside counsel who in turn


retained an expert to assist in providing legal advice based on review of data

derived from the PenuDOT driver license database and the SURE system.

       17.   The work performed by the consulting expert was at the request of


counsel, was in anticipation of litigation from any number of sources arising from

the PennDOT software glitch and was for the purpose of providing legal advice.


The work was not publicly disclosed. The Department has consistently invoked


the attorney client privilege and the work product doctrine over the analysis and

over communications between counsel and the expert concerning the analysis.

       18.   Based on advice of counsel and expert work product, the Department


of State communicated with registrants in 2018 concerning the Motor Voter

software error.



{00545553}                                 5
       19.   The Department of State sent letters to 7,702 registrants on April 27,


2018 advising that the Motor Voter system may have allowed individuals to


inadvertently apply to register to vote when obtaining or renewing a driver’s


license. The letter also advised registrants of the qualifications necessary to


register to vote in Pennsylvania, i.e. must be a citizen of the United States, must


have been a resident of Pennsylvania and the election district for at least 30 days


and must be at least 1 8 years old. The letter further advised recipients to contact

their county election office if they did not meet the requirements or were unsure if


they meet the requirements. A copy of the letter is attached as Exhibit “A.”

       20.   The Department of State sent a second letter on June 12, 201 8 to


1 1,198 active and inactive (i.e. registrants who have not voted for five years and


failed to respond to written notice) registrants reiterating the qualifications

necessary to register to vote and asking the recipients to affirm their eligibility to

vote or cancel their voter registrations. A copy of the letter is attached as Exhibit

“B.”


       21.   Another round of letters with a similar message was sent on June 29,


2018 to those recipients who did not respond to the June 12, 2018 letter. A copy of

the letter is attached as Exhibit “C.”

       22.    On July 26, 2018, the Department of State referred to the respective


counties information concerning individuals whose letters were returned as


{00545553}                                  6
undeliverable and individuals who did not respond to the letters. County election


officials were advised to handle the registrants according to normal processes


employed to confirm eligibility and/or verify addresses.


      23.      The actions taken by the Department and the responses are


summarized in the press statement and charts attached as Exhibit “D.”

      24.      In October 2017, 1 received a letter from PILF requesting four


categories of records pursuant to the public disclosure provision the NVRA.


      25.      I responded by letter dated December 20, 2017 advising that the


Department of State interpreted the public disclosure provision in the NVRA as

applying only to programs for removal of registrants who have died or changed

residence and that, if the NVRA were interpreted as applying to removal programs


aimed at non-citizens, the Commonwealth had no such program at that time. A

copy of my letter is attached as Exhibit “E.”


      26.      Following dismissal of the action docketed at No. 18-463, PILF resent


the same request for records on March 20, 2019. I sent a letter dated April 9, 2019

in response to the renewed request with a similar response. A copy is attached as

Exhibit “F.”


      27.      The first category of records sought by PILF are records relating to


comparison of the SURE database with the PennDOT driver license database. This

analysis and derivative lists of registrants generated as a result of this analysis


{00545553}                                 7
necessarily implicate confidential driver license information which the


Commonwealth is prohibited from disclosing under federal Driver’s Privacy


Protection Act, 18 U.S.C. § 2721, and Pennsylvania state law, 75 Pa. C.S.A. §

6114(a).


      28.    In addition, disclosure of the names of the persons who received


letters may suggest incorrectly that the recipients are non-citizens and may result in

harassment or abuse directed at those individuals. It is important to reiterate that


the persons who received letters were merely identified as persons whose voter

registration eligibility required further review. They were not determined to be

non-citizens. To the contrary, many of the persons who received letters are U.S.

citizens. Nearly 2,000 of them affirmed their eligibility to vote.


      29.    The Department of State has provided PILF with copies of documents


relating to communications with registrants that do not include or derive from


protected driver license information, including copies of the letters,

communications with county election officials, press communications and data


showing the total number of letters sent and responses received.

       30.   Other than protected driver license information from PennDOT, the


Department of State received no documents within the relevant period from the

Department of Homeland Security or any other official government source

identifying potential non-citizens on the voting rolls.



{00545553}                                 8
      31.    The second category of records sought by PILF are communications


requesting cancellation of voter registration for any reason related to non-U. S.

citizenship and any related list maintenance actions.

      32.    In Pennsylvania, voter registration is entrusted by statute to the


counties and only counties are authorized to investigate a registrant’s eligibility

and cancel voter registrations. 25 Pa. C.S.A. § 1203(a), (h), (i). Accordingly,

requests for voter cancellations are properly addressed to and processed by the


counties.


       33.   In late 2017, after the Motor Voter programming error was


discovered, the Department of State requested that county election officials provide

records in their possession relating to registrants who requested that their voter

registrations be canceled because they were not U.S. citizens. The Department of


State received records from Allegheny, Dauphin and Philadelphia Counties.

Although those documents were not sent to or maintained by the Department—

they were sent to and maintained by the counties—those records were produced to

PILF during discovery in this case.


       34.    While not directly responsive to the second request, the Department of


State also produced in discovery a redacted list of 1,160 persons who requested to

be removed from the voting roll because they claimed to be non-citizens. This list




{00545553}                                 9
was generated as part of the analysis referenced in my testimony before the State

House Government Committee on October 25, 2017.


      35.    The Commonwealth does not have a list maintenance program to


identify and remove non-citizens and therefore there are no records relating to such

programs.



       36.   The third category of records sought by PILF are communications


with jury selection officials relating to individuals who claimed to be non-U. S.


citizens when attempting to avoid serving on jury duty and maintenance actions

taken as a result.


       37.    As I explained in my deposition, the Department of State occasionally


receives letters from jury officials identifying persons who were summoned for

jury duty and who asked to be excused because they were not citizens.


       38.    When the Department receives such letters, they are forwarded to the


respective county to take appropriate action. Again, counties, not the Department,

are entrusted with responsibility for investigating voter eligibility.

       39.    The Department of State advised PILF as much in 2016 in a written


response to PILF’s similar request for communications with jury selection


officials. The April 12, 2016 letter states in pertinent part: “[T]he Department


receives non-citizen information on occasion from the U.S. district courts in




{00545553}                                 10
Pennsylvania. The Department forwards the information to the appropriate county

voter registration commission.”


      40.    A search by Department of State personnel did not uncover any such


letters from October 2015 (two years prior to PILF’s original NBRA request) to

March 2019 (the date of PILF’s renewed request). There are no records to produce

in response to the third category.


      41.    PILF’s final request for records relates to communications with


prosecutors and law enforcement agencies concerning voting by non-citizens.


      42.    The Department of State has not communicated with federal or state


prosecutors concerning any individual who was identified as a non-citizen or who

sought to cancel his or her registration based on non-citizenship. Further,


information received from county officials and other sources suggests that the

software error allowed persons to register to vote inadvertently and without any


intent to violate the law.


       43.   The Department has no records to produce in response to the fourth


category.


       44.    The Commonwealth has no systematic program to identify and


remove non-citizens from the voting rolls and therefore no list maintenance records

to produce in response to PILF’s requests.




{00545553}                               11
      Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury that the


foregoing is true and correct.



                                              Jo:   an M. Marks


Date: May 3, 2021




{00545553}                               12
Exhibit A
                                                                 U Pennsylvania
                                                                      DEPARTMENT OF STATE



                                                            April 27, 2018


[ADDRESS BLOCK]




Dear Mr./Ms. [NAME]:



        As has been previously reported, the voter registration system at the Pennsylvania
Department of Transportation (PennDOT) may have allowed individuals to inadvertently apply
to register to vote when obtaining or renewing a driver’s license or photo ID. System changes
were implemented last year to correct this longstanding technical issue with the Motor Voter
electronic system and to prevent future occurrences of this issue. While reviewing this issue, the
Department of State discovered that additional individuals may also require confirmation of
voter registration requirements.


       To ensure and confirm the accuracy of your voter information, you may review and
update your status and information by visiting the Department of State’s online voter registration
system at www.votespa.com, by calling 1-877-VOTESPA (1-877-868-3772) or by contacting
your local county election office. Please do not contact PennDOT about this matter.


       To register to vote in Pennsylvania, you must be:


           •   A citizen of the United States for at least one month before the next primary,
               special, municipal, or general election.


           •   A resident ofPennsylvania and the election district in which you want to register
               and vote for at least 30 days before the next primary, special, municipal, or
               general election.


           •   At least 18 years of age on or before the day of the next primary, special,
               municipal, or general election.


        If you meet all of these requirements, you may disregard this notice. If you do not meet
these requirements or you are unsure, you can contact the county election office where you are
registered. You may find county election office contact information at
www.votespa.com/county. Thank you for your prompt attention to this matter.



                                                             Pennsylvania Department of State
                                                             Bureau of Commissions, Elections,
                                                             and Legislation
Exhibit B
                                                                      f Pennsylvania
                                                                       WW          DEPARTMENT OF STATE


[VOTER ID#]


June 12,2018




[NAME]
[ADDRESS 1, 2, 3][ADDRESS 4]
[ADDRESS 5]
[CITY, STATE, ZIP]


Dear Mr./Ms. [NAME]:

As previously reported, the voter registration system may have allowed individuals to mistakenly register to vote
when they were not eligible to vote. System changes were implemented last year at the Pennsylvania Department of
Transportation (PennDOT) to correct a longstanding technical issue and to prevent future occurrences. Your
response to this letter will either 1) Verify that you are eligible to vote, or 2) Request cancellation of your voter
registration if you are not eligible.

To register to vote in Pennsylvania, you must be:

    •   A citizen ofthe United States for at least one month before the next primary, special, municipal, or general
         election.

    •   A resident ofPennsylvania and the election district in which you want to register and vote for at least 30
        days before the next primary, special, municipal, or general election.

    •   At least 18 years of age on or before the day of the next primary, special, municipal, or general election.

If you meet all of these requirements, please check and sign below and return this letter in the enclosed self
addressed envelope or directly to PA Department of State Bureau of Elections, 401 North Street, Room 210,
Harrisburg, PA 17120 by June 22, 2018.



I—I I meet all three of the above requirements to vote in Pennsylvania.

Print Name                                           Sign Name                                   Date

If you do not meet all of the above requirements, please complete the enclosed form to request that your
registration be canceled and return this form in the enclosed self-addressed envelope, or directly to the PA
Department of State, Bureau of Elections by June 22, 2018.

If you have questions you may visit PA’s online voter registration system at www.votespa.com or call 1-877-
VOTESPA (1-877-868-3772), or contact your county election office. A list of county election offices may be
found at: www.votespa.com/county.

If you have questions about citizenship, assistance is available from the organizations in the following link:
https://www.iustice.gov/eoii7recognized-organizations-and-accredited-representatives-roster-state-and-city. The
list of organizations is also enclosed with this letter.

It is very important that you complete and return this form by June 22, 2018. Failure to respond will likely result
in further action regarding your voter registration. Thank you for your prompt attention to this matter.

                                                                                    Pennsylvania Department of State
                                                                  Bureau of Commissions, Elections, and Legislation
                                                                                        Pennsylvania
                                                                                        DEPARTMENT OF STATE




[VOTER ID#]


12 de junio de 2018




[NAME]
[ADDRESS 1, 2, 3][ADDRESS LINE 4]
[ADDRESS 5]
[CITY, STATE, ZIP]


Estimado/a Sr. / Sra. [NAME]:

Como le habfamos informado anteriormente, el sistema de registro de votantes puede haber permitido a personas por
error o inadvertidamente registrarse para votar cuando no eran elegibles para votar. El ano pasado, se hicieron cambios al
sistema en el Departamento de Transportacidn de Pennsylvania (PennDOT) para corregir un antiguo defecto al sistema
electronico de registro y para prevenir que ocurra en el futuro. Su respuesta a esta carta 1) confirmara que usted es
elegible para votar, o 2) pedir que su registration de votante se cancele si usted no es elegible.

Para registrarse para votar en Pennsylvania, debe ser:

    •      Ciudadano de los Estados Unidos por lo menos un mes antes de la proxima eleccion primaria, especial,
          municipal o general.

    •     Residente de Pennsylvania y el distrito electoral en el que desea registrarse y votar por lo menos 30 dias antes
          de la proxima eleccion primaria, especial, municipal o general.

    •     Al menos 18 anos de edad en o antes del dla de la proxima eleccion primaria, especial, municipal o general.

Si usted cumple con todos estos requisites, favor de marcar el cuadro, firmar y devolver esta carta en el sobre con
direction ya incluida, o directamente al Departamento de Estado de Pennsylvania, Oficina de Elecciones
(Department of State, Bureau of Elections), 401 North Street, Room 210, Harrisburg, PA 17120, antes del 22 de
junio de 2018.



        Yo cumplo con todos los tres requisites indicados arriba para votar en Pennsylvania.



Nombre en letra de molde                             Firma                                      Fecha

Si usted no cumple con todos los requisites indicados arriba, favor de completar el formulario adjunto para pedir
que su registration se cancele, y devolver este formulario en el sobre adjunto con direction incluida, o
directamente al Departamento de Estado de Pennsylvania, Oficina de Elecciones antes del 22 de junio de 2018.

Si usted tiene preguntas, puede visitar el sistema en linea de registration para votar de Pennsylvania en
www.votespa.com o llamar al L877-VOTESPA (1-877-868-3772), o contactar la oficina de registration de votantes de
su condado. Un listado de estas oficinas puede encontrarse en www.votespa.com/county.

Si usted tiene preguntas sobre ciudadanfa, puede solicitar ayuda de una de las organizations que se encuentran en el
siguiente enlace: https://www.iustice.gov/eoir/recognized-organizations-and-accredited-representatives-roster-state-and-
city. Un listado de estas organizations tambien se encuentra adjunto a esta carta.

Es muy importante que usted complete y devuelva este formulario antes del 22 de junio de 2018. De no contestar, es
probable que ocurra otra action con respecto a su registration de votante. Gracias por su pronta atencion a este
asunto.

                                                                                  Departamento de Estado de Pennsylvania
                                                                          Oficina de Comisiones, Elecciones y Legislation
                                                U.S. DEPARTMENT OF JUSTICE
      RECOGNIZED IMMIGRATION ORGANIZATIONSAND ACCREDITED REPRESENTATIVES


                                                              PENNSYLVANIA
Recognized                                                    Rate                 Recognition       Organizaliim
Organization                                                  Recognized           Expiration Date   Statu,

                                                                     Allentown

Cathoiii- Charities Dbca1 ol Aih'ntmvn-AHrnhnvn Office    ; <>8/09/89              01/18/ 19         Active


Frffieipd Office
90© Smith Woodwani Sheet
Alleisbmn, PA 18103.
(6iof <>1541

                                                                  Chambersburg

Franklkit Cmmty la-tfJtl Swy-ik'                              01/16/15             01/18/20          Active


Frindpri Office
14 North Main Street
Suite 3401
Ciiambc^-slxtrg, PA 17201
(717) 262-2326
                                                                         Erie

hitemnlmiial             »t Erie. PA, Inc,                ' 06/20/58               01/18/ io         Active


iMndjKil Office
54? E... 26th Stnxrl
Erie, PA 16^04
Wm) 452-3935

                                                              02/17/^8             : Ol/lS/lQ        Active
Fnr?ni’riy~ His^KuUr Anierirnn Council . Inc.


Principal Office
554 East jethStnet
Erie, PA 16503
(8t4f 455'0212

                                                                    Harrisburg
Catholic Charal u*s; til Hitn-khurv                           05/06/15             01/18/20          Active


Priiscipal Office
939 East Park Drive
Suite 102
Harnshirg, PA 17111
(?i?)657MS04
                                                              oj/3gA>o              01/18/ OJ        Aiiive


Principal Office
2i Smith River Street
HarrislMirg, PA 17101
(717) 236-9401

                                                                  Kennett Square

El (rtartfl de Apoyu a he. Trriurtriaes Auriculas -CATA   ;O5W’i3                   01/18/20         Active
Tile Fannwnth'n* Sminort Cimitriiliee


Principal Office
23fl Birth Street
fcsnitt Square. PA 19348
(856) SB t -2507

                                                                     Lancaster

Clwt'h .Watitl.&iindce.LancaHh-T                              08/|7/D6              01/18/19         Active


Prlhd|?iil Office
308 East King Street
Utm^ivter, PA 17602
(707)381-2890                                             i

                                                          ' 09/13/96                o 1/18/19        Active

Office                                                    <

Principal Office
604 New Holland Avenue, Suite G
lanK-iider, PA 17602
(7i7) 396-9300



                                                                    Lamduivne

                                                              02/23/96              Oi/tS/19         Adivc
La.iw.ln^he Of Hrs-

Principal Office
129 Owen Avemi®
Lansdimnii PA 190.50
(fliaj 25^4500
                                                      U.S. DEPARTMENT OF JUSTICE
        RECOGNIZED IMMIGRATION ORGANIZATIONS AND ACCREDITED REPRESENTATIVES


                                                               luu*                    RevopilHtiu
                                                                                      Mx^lrailon Ostc   Stulut



                                                                      Philadelphia

Alricau QiMurttl Ailiamv of North. America Inc,                07/28/ to              01/18/20          Active


PriocifKil Office
5530 Chester Aw
2nd Fliwr
Phihuleiphia, PA K>M3
(215)729-8225

Aquinas Center                                                 04/ 20/ 1B             04/20/20          Active


Priixdpal Office
1700 Fermm Street
Philadelphia, PA 19143
(267)702'3454

Catholic Social -Services. Arrhilbwe^r t»f Philadelphia       | 04/40/82              O i/l8/ 19        Active

Immigration          ferviees


Prhidp&l Office
227 North I81h Street
Phda4k4phia. PA 19103
(21$) 854-7<W

Ewvrmixn ImmkrMion Leual Servian (EILS)                        04/13/11               ' Ol/lS/20        Atitve


Pritwiital Office
4261 North §th Siwel,
PhikuMphU, FA 19140
(215) 324-0746

                                                              ! 06/11/76               ot/m/19          Active
Fmnsyivnai:i)

lMnd|ial Office
2100 Arch Street
3rd Rear
Philadelphia, PA 19503
(215) S32-0900

Mil Mpietvs. Ine..                                              12/20/ 13              01/18/20         Active


liulatidphh Extension Office
2424 E. York Street
Suite 218 -
Ftiila^lelpbla. PA 19125
(267)603-1845

                           erebT                               07/02/58               ' oi/tS/iQ        Active


Principal Otlu.v
1216 Arch Street 4th Floor
Philadelphia, PA 19W
(2151 893-8400

                                                      Eiirojn.' i 06/09/17             06/09/19         Active


PttadpaJ OBee
9B57 Bustlehm Ave
HifefelphU, PA 19H5
(2 15)856- 7316

'Hie Sivlets nl S.'iinl .hfev’nh Wvkwe Center                 : 06/29/ H               01/18/20         Active


PriucljKil Offio*
72S E. Alli-|sjietty Aw'mii'
I’SuIiwMphia., PA 1<H34
(215)1634-1696



                                                                       Phoenixville

 PtaaUvilk Ik‘uiriioreAixmFiHHidafii>ntl.h,alLhCan*             HWWU                   Oi/18/20         Active



 Prima|id Qltiiv
 723 Wheatland Street Suite 2C
 P.O. to fMi
 Phoi'nixvdle, PA 19460
 (6103 93r3^5-
                                                          U.S. DEPARTMENT OF JUSTICE

        RECOGNIZED IMMIGRATION ORGANIZATIONS AND ACCREDITED REPRESENTATIVES



                                                                 Halo                   Recopiiti.iii       <irganl/.Hi-iu
   Organ kaliuli                                                 Recognized             Expiration Slate    Status


                                                                       Pittsburgh

   Arcilllhratilm for -klsHn?. Arenas and Puaw* Otilreach      \ 09/01/09             I 01/18/20           Adive
   tAIAlSJ


   Mi«el|sil Office
  • 2900 Bdllwd Avenue,
  ; Paistarjjli, PA 15219
  ;(4ta)»i-«S5
  : CiiriaianJinmiKfitthMAtlmeaBL&nttt                         j Wj/ll/18             j O5/H/2O            Adivii


   Principal Office
   Allegheny QmlrarAlliaiiai Church
   a.50 East Oliiu Street
   PMmrgii, PA 15212
   (412) .532-6181
   ly-visl5 Flntiily & Clnldtutrs Servin* rf PHIsliUtrh        { 03/31/01             ! m/ia/iq            Active


   PrlisdjKil Office
   5743 Bartlett Slswt
  j Pjltslmrgh, FA 15’17
  j (412J 422-7200 ’
                                                                            Reading

   Oftlnrfie Clarities Dkicewe prABenltnyn-Readine Office      j 10/04/01              Ol/aSt'lV           Active


   Priifcijial Office
   234 Gnus Street
   Reading, PA 19611
   (610)378-7144
                                                                        Sevan tun

   Cathtiile Sirriiil Setvtea PtoaBautScriiniun                j 09/25/98             ' 01/18/19           Adivu


    Principal Office
  ; 516 Fig St.
   Scraiffim, FA 18505
  ; [570) 207-2283
                                                                      Wiltiaiusport

      ive                                                       09/08/17              i 09/0S/19           Adive

    Principal Office
  ; 420 Eltnin Strasl
  ? Willteinspurt,. PA 17701
  it57a) 337-2898
                                                                             York

   Ptamsyiviiii ia llmmvnffimi Re.Muir<re Ceiiter              j 12/04/01             ® ol/lS/19           Active

   PrhieijKil Office
   112 Ftacsaiii Acres R:L.Sci:> t
  ; P.O. Bus 20339
   York, FA tyijei
  : (717) 6oa-Sffijf




For more information, visit https://www.iustice.gov/eoir/recognized-organizations-and-accredited-
representatives-roster-state-and-city
                                                                                                                                   U Pennsylvania
VOTER REQUEST TO CANCEL REGISTRATION                                                                                                     DEPARTMENT OF STATE




                                                               INSTRUCTIONS


 This form can only be completed by the voter. You may voluntarily cancel vour voter registration
 by completing this form. Please mail or deliver to your county voter registration office. To find a list
 of of these offices, please see page 2.



                    STEP 1:                                          STEP 2:                                                 STEP 3:

                Fill out the form                           Sign and date the form                         Mail or deliver to your county
                                                                                                                  voter registration office




   I no longer wish to be registered to vote in Pennsylvania.

                        Last name                                                                     Jr     Sr      H       III   IV      (Circle If applicable)

 Printed Name

                        First name                                                                    Middle name or initial




 Identification
                        PA driver’s license or PennDOT ID card number
 This Information                                                                                                        I
                                                                                                                     or
 will only be used to
 locate your record
                        Last four digits of your Social Security number       XXX-X.X-
 on file and process
 your request. Your
 ID information will
 be confidential.
                        Date of birth | ‘ |   |/|   |   IL ! !                MM/DD/YYYY




                        Street Address (Not RO. Box)                                                                                    Apt Number
 Address
 Please write
 the address                                                                                                 State PA         Zip Code
                        City/Town
 where you are
 registered to vote
 in Pennsylvania.
                        Municipality                                                         County




 Contact
 Please add your                                                          j   | (Optional)
 contact information
 in case there are
 any questions.         Email (Optional)




 Signature
                                                                                                      Date




                        False statements on this form are punishable pursuant to 18 Pa.C.S. § 4904 (relating to unsworn
 Q NOTICE
                        falsification to authorities).

PAGE 1                                                                                                                                   BCEL-20180604ocp
County Voter Registration Office addresses
Mail or deliver you request to cancel your voter registration to the office in your county.
For a listing of county email addresses, go to wwwvotesPA.com.



Adams                         Centre                         Forest                         Luzerne                      Schuylkill
117 Baltimore St              420 Holmes St                  526 Elm St                     20 N Pennsylvania Ave        420 N Centre St
Rm 106                        Willowbank Office Bldg         Box 3                          Ste 207                      Pottsville PA 17901
Gettysburg PA 17325           Bellefonte PA 16823-1486       Tionesta PA 16353              Wi kes-Barre PA 18701        (570) 628-1467
(717) 337-9832                (814) 355-6703                 (814) 755-3537                 (570) 825-1715
                                                                                                                         Snyder
Allegheny                     Chester                        Franklin                       Lycoming                     PO Box 217
542 Forbes Ave                601 Westtown Rd                    157 Lincoln Way East       48 W Third St                Middleburg PA 17842-0217
Ste 609                       Ste 150                        Chambersburg PA 17201-2211     Williamsport PA 17701-9536   (570) 837-4207
Pittsburgh PA 15219-2913      PO Box 2747                    (717) 261-3886                 (570) 327-2267
                                                                                                                         Somerset
(412) 350-4500                West Chester PA 19380-0990
                                                             Fulton                         McKean                       300 N Center Ave
                              (610) 344-6410
Armstrong                                                        116 W Market St            500 W Main St                Ste 340
Administration Bldg            Clarion                       Ste 203                        Courthouse                   Somerset PA 15501
450 E Market St               330 Main St                        McConnellsburg PA 17233    Smethport PA 16749           (814)445-1549
Ste 207                        Rm 103                            (717) 485-3691             (814) 887-3203
                                                                                                                         Sullivan
Kittanning PA 16201           Clarion PA 16214
                                                             Greene                         Mercer                       245 Muncy St
(724) 548-3222                 (814) 226-4000 Ext 2205
                                                             93 E High St                   5 Courthouse                 PO Box 157
Beaver                        Clearfield                         Rm 102                     Mercer PA 16137-1227         Laporte PA 18626
810 Third St                  212 E Locust St                Waynesburg PA 15370            (724) 662-7542               (570) 946-5201
Beaver PA 15009                Ste 106                           (724) 852-5230
                                                                                            Mifflin                      Susquehanna
(724) 770-4440                 Clearfield PA 16830
                                                                 Huntingdon                 20 N Wayne St                PO Box 218
                               (814) 765-2642 ext 5053
Bedford                                                      223 Penn St Courthouse         Lewistown PA 17044           105 Maple St
200 S Juliana St               Clinton                           Huntingdon PA 16652-1486   (717) 248-6571               Montrose PA 18801
3rd Fl                         232 E Main St                     (814)643-3091 Ext 205                                   (570) 278-6697
                               Garden Bldg                                                  Monroe
Bedford PA 15522
                                                                 Indiana                    One Quaker Plaza             Tioga
(814) 623-4807                 3rd Fl
                                                                 825 Philadelphia St        Rm 105                       118 Main St
                               Lock Haven PA 17745-1385
Berks                                                            Indiana PA 15701-3934      Stroudsburg PA 18360         Wellsboro PA 16901
                               (570) 893-4019
633 Court St                                                     (724) 465-3852             (570) 517-3165               (570) 723-8230
1st Fl                         Columbia
                                                                 Jefferson                  Montgomery                   Union
Reading PA 19601               PO Box 380
                                                                 155 Main St                Montgomery County            155 N 15th St
(610)478-6490                  Bloomsburg PA 17815-0380
                                                                 Jefferson Place            Courthouse                   Lewisburg PA 17837-8822
                               (570) 389-5640
Blair                                                            Brookville PA 15825-1269   Voter Services               (570) 524-8681
423 Allegheny St               Crawford                          (814)849-1693              PO Box 311
                                                                                            Norristown PA 19404-0311     Venango
Ste 043                        903 Diamond Park
                                                                 Juniata                    (610) 278-3280               1174 Elk St
Hollidaysburg PA 16648-2022    Meadville PA 16335
                                                                 1 N Main St                                             PO Box 831
(814) 693-3150                 (814) 333-7308
                                                                 PO Box 68                  Montour                      Franklin PA 16323-0831
Bradford                       Cumberland                        Mifflintown PA 17059       29 Mill St                   (814) 432-9514
6 Court St                     1601 Ritner Highway               (717) 436-7706             Danville PA 17821
                                                                                            (570) 271-3000               Warren
Ste 2                          Ste 201
                                                                 Lackawanna                                              204 4th Ave
Towanda PA 18848               Carlisle PA 17013
                                                                 2400 Stafford Ave          Northampton                  Warren PA 16365
(570) 265-1717                 (717) 240-6385
                                                                 PO Box 4524                670 WoifAve                  (814) 728-3406
Bucks                          Dauphin                           Scranton PA 18505          Easton PA 18042
                               PO Box 1295                       (570) 963-6737             (610)559-3055                Washington
55 E Court St
                                                                                                                         100 W Beau St
Doylestown PA 18901-4318       Harrisburg PA 17108-1295
                                                                 Lancaster                  Northumberland               Rm 206
(215) 348-6163                 (717) 780-6360
                                                                 150 N Queen St             320 N 2nd St                 Washington PA 15301
Butler                         Delaware                          Ste 117                    Ste 1                        (724) 228-6750
PO Box 1208                    Govt Center Bldg                  Lancaster PA 17603-3562    Sunbury PA 17801
                                                                                            (570) 988-4208               Wayne
Butler PA 16003                201 W Front St                    (717) 299-8293
                                                                                                                         925 Court St
(724) 284-5308                 Media PA 19063-2728
                                                                 Lawrence                   Perry                        Honesdale PA 18431
                               (610) 891-4659
Cambria                                                          430 Court St               PO Box 37                    (570) 253-5978
200 S Center St                Elk                               New Castle PA 16101        New Bloomfield PA 17068
                                                                 (724)656-2161              (717)582-2131 ext 4110       Westmoreland
Ebensburg PA 15931             300 Center St
                                                                                                                         2 N Main St
(814)472-1464                  PO Box 448
                                                                 Lebanon                    Philadelphia                 Ste 109
                               Ridgway PA 15853-0448
Cameron                        (814) 776-5337                    400 S 8th St               520 N Columbus Blvd          Greensburg PA 15601
20 E Fifth St                                                    Municipal Bldg             Philadelphia PA 19123-4295   (724) 830-3150
Emporium PA 15834-1469         Erie                              Rm 209                     (215) 686-1590
                                                                                                                         Wyoming
(814)486-9321                  140 W 6th St                      Lebanon PA 17042
                                                                                            Pike                         1 Courthouse Sq
                               Rm 112                            (717) 228-4428
Carbon                                                                                      506 Broad St                 Tunkhannock PA 18657
                               Erie PA 16501
76 Susquehanna St                                                Lehigh                     Milford PA 18337             (570) 996-2226
                               (814)451-6276
PO Box 170                                                       17 S 7th St                (570) 296-3427
                                                                                                                         York
Jim Thorpe PA 18229-0170       Fayette                           Allentown PA 18101-2401
                                                                 (610) 782-3194             Potter                       28 E Market St
(570) 325-4801                 22 E Main St
                                                                                            1 N Main St                  York PA 17401-1579
                               Public Service Bldg
                                                                                            Ste 204                      (717) 771-9604
                               Uniontown PA 15401
                               (724) 430-1289                                               Coudersport PA 16915
PAGE 2                                                                                      (814) 274-8467
                                                                                                                          U Pennsylvania
PETICION DEL VOTANTE PARA ANULAR SU INSCRIPCION                                                                                 DEPARTMENT OF STATE




                                                              Instrucciones


 Este formulario debe llenarse solamente por el votante. Por iniciativa propia, usted puede anular
 su oropia inscripcion electoral al completar este formulario. Favor de entregarlo (o enviarlo por

 correo) a la oficina de inscripcion de votantes de su condado. Pueden encontrar las direcciones de
 esas oficinas en la pagina 2.


          PRIMER PASO:                                   SEGUNDO PASO:                                        TERCER PASO:

           Completar el formulario                        Firme y feche el formulario                    Entregar o envlar por correo a la
                                                                                                       oficina de inscripcion de su condado




    Deseo cancelar mi inscripcion de votante en Pennsylvania.

                       Apellido(s)                                                                Jr     Sr    II   III   IV      (Indicar si aplica)
 Nombre en
 letra de molde
                       Nombre(s)




 Identificacion
                       Numero de licencia de conducir (expedida por
 Esta information se
                       Pennsylvania) o de tarjeta de identification de PennDOT      J     L
 utilizara solamente
 para ubicar su                                                                                                                                  o

 expedients y
 procesar su           Ultimos cuatro digitos de su numero de seguro social (Social Security Number)   X X X - XX-
 petition. Su
 information
 se guardara
                       Fecha de nacimiento |    |   M ! L !                      MES/DIA/ANO
 confidencialmente.




                       Calle y numero (no apartado postal)                                                                     Apartamento
 Direccion
 Favor de indicar
 la direccion en
                       Ciudad                                                                          Estado PA    C6digoZlp[        |    !
 la cual existe su
 inscripcion actual
 de votante.
                       Municipalidad                                                    Condado




 Contacto
 Favor de agregar                                                      j   | (opcional)
 sus datos de
 contacto en caso de
 que haya preguntas. Correo electronic (opcional)




 Firma
                                                                                                   Fecha




                       Las declaraciones falsas en este formulario son sancionables segun 18 Pa.C.S. § 4904
 Q AVISO               (falsificaciones no juradas a las autoridades).


PAGIN A 1                                                                                                                        BCEL-201 80604ocp
Direcciones de oficinas de inscripcion de votantes de los condados
Entregar o enviar por correo su peticion para anular registracion a la oficina de su condado.
Para obtener direcciones de correo electronico de los condados, visite a www.votesPA.com.


Adams                         Centre                         Forest                         Luzerne                      Schuylkill
117 Baltimore St              420 Holmes St                  526 Elm St                     20 N Pennsylvania Ave        420 N Centre St
Rm 106                        Willowbank Office Bldg         Box 3                          Ste 207                      Pottsville PA 17901
Gettysburg PA 17325            Bellefonte PA 16823-1486      Tionesta PA 16353              Wi kes-Barre PA 18701        (570) 628-1467
(717) 337-9832                 (814) 355-6703                 (814) 755-3537                (570) 825-1715
                                                                                                                         Snyder
Allegheny                      Chester                        Franklin                      Lycoming                     PO Box 217
542 Forbes Ave                 601 Westtown Rd                157 Lincoln Way East          48 W Third St                Middleburg PA 17842-0217
Ste 609                        Ste 150                        Chambersburg PA 17201-2211    Williamsport PA 17701-9536   (570) 837-4207
Pittsburgh PA 15219-2913       PO Box 2747                    (717) 261-3886                (570) 327-2267
                              West Chester PA 19380-0990
                                                                                                                         Somerset
(412) 350-4500
                                                              Fulton                        McKean                       300 N Center Ave
                               (610) 344-6410
Armstrong                                                     116 W Market St               500 W Main St                Ste 340
Administration Bldg            Clarion                        Ste 203                       Courthouse                   Somerset PA 15501
450 E Market St                330 Main St                    McConnellsburg PA 17233       Smethport PA 16749           (814)445-1549
Ste 207                        Rm 103                         (717) 485-3691                (814) 887-3203
                               Clarion PA 16214                                                                          Sullivan
Kittanning PA 16201
                                                              Greene                        Mercer                       245 Muncy St
(724) 548-3222                 (814) 226-4000 Ext 2205
                                                              93 E High St                  5 Courthouse                 PO Box 157
Beaver                         Clearfield                     Rm 102                        Mercer PA 16137-1227         Laporte PA 18626
810 Third St                   212 E Locust St                Waynesburg PA 15370           (724) 662-7542               (570) 946-5201
Beaver PA 15009                Ste 106                        (724) 852-5230
                               Clearfield PA 16830                                          Mifflin                      Susquehanna
(724) 770-4440
                                                              Huntingdon                    20 N Wayne St                PO Box 218
                               (814) 765-2642 ext 5053
Bedford                                                       223 Penn St Courthouse        Lewistown PA 17044           105 Maple St
200 S Juliana St               Clinton                     . . Huntingdon PA 16652-1486     (717) 248-6571               Montrose PA 18801
3rd Fl                         232 E Main St                  (814)643-3091 Ext 205                                      (570) 278-6697
                               Garden Bldg                                                  Monroe
Bedford PA 15522
                                                              Indiana                       One Quaker Plaza             Tioga
(814) 623-4807                 3rd Fl
                                                              825 Philadelphia St           Rm 105                       118 Main St
                               Lock Haven PA 17745-1385
Berks                          (570) 893-4019                 Indiana PA 15701-3934         Stroudsburg PA 18360         Wellsboro PA 16901
633 Court St                                                  (724) 465-3852                (570) 517-3165-              (570) 723-8230
1st Fl                         Columbia
                               PO Box 380                     Jefferson                     Montgomery                   Union
Reading PA 19601
                               Bloomsburg PA 17815-0380       155 Main St                   Montgomery County            155 N 15th St
(610)478-6490
                               (570) 389-5640                 Jefferson Place               Courthouse                   Lewisburg PA 17837-8822
Blair                                                         Brookville PA 15825-1269      Voter Services               (570) 524-8681
423 Allegheny St               Crawford                       (814)849-1693                 PO Box 311
                               903 Diamond Park                                             Norristown PA 19404-0311     Venango
Ste 043
                               Meadville PA 16335             Juniata                       (610)278-3280                1174 Elk St
Hollidaysburg PA 16648-2022
                                                              1 N Main St                                                PO Box 831
(814) 693-3150                 (814) 333-7308
                                                              PO Box 68                     Montour                      Franklin PA 16323-0831
Bradford                       Cumberland                     Mifflintown PA 17059          29 Mill St                   (814) 432-9514
6 Court St                     1601 Ritner Highway            (717) 436-7706                Danville PA 17821
                                                                                            (570)271-3000                Warren
Ste 2                          Ste 201
                                                              Lackawanna                                                 204 4th Ave
Towanda PA 18848               Carlisle PA 17013
                                                              2400 Stafford Ave             Northampton                  Warren PA 16365
(570) 265-1717                 (717) 240-6385
                                                              PO Box 4524                   670 Wolf Ave                 (814) 728-3406
Bucks                          Dauphin                        Scranton PA 18505             Easton PA 18042
                                                              (570) 963-6737                (610) 559-3055               Washington
55 E Court St                  PO Box 1295
                                                                                                                         100 W Beau St
Doylestown PA 18901-4318       Harrisburg PA 17108-1295
                                                              Lancaster                     Northumberland               Rm 206
(215) 348-6163                 (717) 780-6360
                                                              150 N Queen St                320 N 2nd St                 Washington PA 15301
Butler                         Delaware                       Ste 117                       Ste 1                        (724) 228-6750
PO Box 1208                    Govt Center Bldg               Lancaster PA 17603-3562       Sunbury PA 17801
                                                              (717) 299-8293                (570) 988-4208               Wayne
Butler PA 16003                201 W Front St
                                                                                                                         925 Court St
(724) 284-5308                 Media PA 19063-2728
                                                              Lawrence                      Perry                        Honesdale PA 18431
                               (610) 891-4659
Cambria                                                       430 Court St                  PO Box 37                    (570) 253-5978
200 S Center St                Elk                            New Castle PA 16101           New Bloomfield PA 17068
                                                                                            (717) 582-2131 ext 4110      Westmoreland
Ebensburg PA 15931             300 Center St                  (724) 656-2161
                                                                                                                         2 N Main St
(814) 472-1464                 PO Box 448
                                                              Lebanon                       Philadelphia                 Ste 109
                               Ridgway PA 15853-0448
Cameron                                                       400 S 8th St                  520 N Columbus Blvd          Greensburg PA 15601
                               (814) 776-5337
20 E Fifth St                                                 Municipal Bldg                Philadelphia PA 19123-4295   (724) 830-3150
Emporium PA 15834-1469         Erie                           Rm 209                        (215) 686-1590
                                                              Lebanon PA 17042                                           Wyoming
(814)486-9321                  MOW 6th St
                                                                                            Pike                         1 Courthouse Sq
                               Rm 112                         (717) 228-4428
Carbon                                                                                      506 Broad St                 Tunkhannock PA 18657
                               Erie PA 16501
76 Susquehanna St                                             Lehigh                        Milford PA 18337             (570) 996-2226
                               (814) 451-6276
PO Box 170                                                    17 S 7th St                   (570) 296-3427
                                                              Allentown PA 18101-2401                                    York
Jim Thorpe PA 18229-0170       Fayette
                                                                                            Potter                       28 E Market St
(570) 325-4801                 22 E Main St                   (610) 782-3194
                                                                                            1 N Main St                  York PA 17401-1579
                               Public Service Bldg
                                                                                            Ste 204                      (717) 771-9604
                               Uniontown PA 15401
                               (724) 430-1289                                               Coudersport PA 16915
PAGINA2                                                                                     (814) 274-8467
Exhibit C
                                                                           U Pennsylvania
                                                                                 DEPARTMENT OF STATE




[VOTER ID #]


June 29, 2018



[NAME]
[ADDRESS 1, 2, 3] [ADDRESS 4]
[ADDRESS 5]
[CITY, STATE, ZIP]



Dear Mr./Ms. [NAME]:

As outlined in our letter to you dated June 12, 2018, the voter registration system may have allowed some
people to mistakenly register to vote in Pennsylvania when they did not meet registration requirements. We
did not receive your response to the June 12 letter and need a response to this letter to confirm your eligibility
to vote. Please respond to this letter no later than July 12, 2018.

In order to register to vote, you must be:

    V    A citizen of the United States for at least one month before the next primary, special, municipal, or

         general election.

    V    A resident ofPennsylvania and the election district in which you want to register and vote for at least
         30 days before the next primary, special, municipal, or general election.

    •V   At least 18 years of age on or before the day of the next primary, special, municipal, or general
         election.

If you meet these requirements, please sign below and return this letter in the enclosed envelope to the
PA Department of State, Bureau of Elections, 401 North Street, Room 210, Harrisburg, PA 17120.

By signing below, I affirm I meet all three of the above requirements to vote in Pennsylvania.


Printed Name                                     Signature                                     Date

If you do not meet these requirements, please complete the enclosed request form to cancel your voter
registration. Then return the request form in the enclosed envelope to the PA Department of State,
Bureau of Elections.

It is very important that you respond to this letter by July 12, 2018. If we do not receive your response,
we will forward the matter to your county voter registration office. Please send back this letter or the
cancellation request form today.

If you have questions about citizenship, a list of organizations is enclosed with this letter and information is
available at: https://www.iustice.gov/eoir/recognized-organizations-and-accredited-representatives-roster-
state-and-city.

For more information, call 1-877-VOTESPA (1-877-868-3772), or contact your county election office. A list
of county election offices may be found at: www.votespa.com/county.

                                                                                          PA Department of State
                                                              Bureau of Commissions, Elections, and Legislation
[VOTER ID#]


29 de junio de 2018




[NAME]
[ADDRESS 1, 2, 3][ADDRESS 4]
[ADDRESS 5]
[CITY, STATE, ZIP]




Estimado/a Sr. / Sra. [NAME] :

Como le informamos en nuestra carta del 12 de junio de 2018, el sistema de registro de votantes puede haber
permitido a algunas personas por error o inadvertidamente registrarse para votar en Pennsylvania aun cuando no
cumplian con los requisites para registrarse. No recibimos su respuesta a la carta del 12 de junio y necesitamos una
respuesta para confirmar su elegibilidad para votar. Favor de contestar a esta carta antes del 12 de julio de 2018.

Para registrarse para votar, debe ser:

    •       Ciudadano de los Estados Unidos por lo menos un mes antes de la proxima election primaria, especial,
            municipal o general.

    •       Residente de Pennsylvania y el distrito electoral en el que desea registrarse y votar por lo menos 30 dias antes
            de la proxima election primaria, especial, municipal o general.

        •   Al menos 18 alios de edad en o antes del dla de la proxima election primaria, especial, municipal o general.

Si usted cumple con estos requisites, favor de firmar y devolver esta carta en el sobre incluido, directamente al
Departamento de Estado de Pennsylvania, Oficina de Elecciones (Department of State, Bureau of Elections), 401
North Street, Room 210, Harrisburg, PA 17120.

Por mi firma, yo certifico que cumplo con todos los tres requisites indicados arriba para votar en Pennsylvania.


Nombre en letra de molde                               Firma                                      Fecha

Si usted no cumple con los requisites indicados arriba, favor de completar el formulario de petition para cancelar
su registration. Luego devuelva este formulario de petition en el sobre adjunto al Departamento de Estado de
Pennsylvania, Oficina de Elecciones.

Es muy importante que usted conteste a esta carta antes del 12 de julio de 2018. Si no recibimos su respuesta,
enviaremos el asunto a la oficina de registration de votantes de su condado. Favor de devolver esta carta o el formulario
de petition para cancelar su registration hoy.

Si usted tiene preguntas sobre ciudadanfa, un listado de organizaciones se encuentra adjunto a esta carta e information
esta disponible en https://www.iustice.gov/eoir/recognized-organizations-and-accredited-representatives-roster-state-and-
ctty.

Para mas information, llamar al 1-877-VOTESPA (1-877-868-3772), o contactar la oficina de registration de votantes de
su condado. Un listado de estas oficinas puede encontrarse en www.votespa.com/county.

                                                                                    Departamento de Estado de Pennsylvania
                                                                             Oficina de Comisiones, Elecciones y Legislation
                                                     U.S. DEPARTMENT OF JUSTICE
       RECOGNIZED IMMIGRATION ORGANIZATIONS AND ACCREDITED REPRESENTATIVES


                                                                    PENNSMAWNIA
Recognized                                                          Date                 Recognition       Organization
Organ izmliun                                                       Recognized           Expiration Date   Status

                                                                           Allentown

Catholic Charities; Ph iiVM4 4>l Aiieinhnvn-Alh'hhnvft Oilifc   i 08/09/89               0MW19             Active


FritieqKd Office
900 South WtKKhwitd Street
Allentown, PA 18103
(610)435- «54»
                                                                         Chambersburg

Franktht Ct. j tanty L*.-,_,.d SrtvieeA                         ; m/W 15                 01/18/20          Active


Prit&d|Kfil Office
14 North Main Street
Suite #401
Clumtbersixirg, PA 17204
(717)262’2326

                                                                                Erie

                                                                    06/20/58             m/m/iq            Active


Principal Office
517 E. 26th Sim?t
Erie, FA 16504
(814) 452-3935

j»it»i9‘iiiturtl CjitgntiHUiMV' Rrsirtitvi* Center                  02/17/98             o t/W 19          .Active

Formerly^ IFisgumir Aint”rit-;i,nC0uttdl. hie.


Prim-ipM Office
554 East tmh Street
Erie, FA 16.503
(814) 455-02 12

                                                                           Harrisburg

Csthdbr. Ch^tfhkw                                               : 05/O6M                 01/18/20          Active


Prttedpal Office
939 East Park Drive
Suite 102
Ihtmdxirg, PA. 17m
(717)657-4804
Internal wild St'tvuv                                               oi/30/90             01/18/19          Active


Prirsdpal Office
21 South RiwrSlm’l
Harrisburg, PA i^iGi
(717)236-9401

                                                                        Kennett Square

E) Cmmtrdr A|H..tyn a fits Tmbafadtires AgriiTilas -CATA            05/15/* 3            01/18/29          Active
Tlht* Farmsvnrkrrfe* Sij|i|«;rt Otmtniftev


Frimtipal Office
22a Sirdh. Stsred
Ki'iinett Stjuure, PA 19348
(856:1 881-250?

                                                                            Lancaster

ChiirdiWorhiSmiee Uo&wte'f                                          08/17/06             m/iS/tg           Active


Frbsdpal Office
JO8 East King Street
Lam-ister, PA 57602
(7073381-2890                                                   ;

PRIME. - .Et:unte:uii7il.GirtimilBCiiL19.Bcfiwta..-,l.aui7ish‘r : 09/13/96               CH/Wi.9           Active
mee                                 '

Principal Office
604 New Hidbnd Avenue, Suite? G
Lamssster, PA 17602
(717) 396-9300


                                                                           Lansdowne

                                                                i 02/23/96               008/ W            Adive
ijiiivdi mne Otfire


            Office
129 Owen Avenue
latmkmnty PA 19050
(6ia) 25%45OQ
                                                           U.S. DEPARTMENT OF JUSTICE

         RECOGNIZED IMMIGRATION ORGANIZATIONS AND ACCREDITED REPRESENTATIVES


                                                                     IMe       7 i   3;       Rccc'^tatimt      Orgaiiisatffiti
'tegamzaliuti                                                        Recognised               Expiration Date   Statu* '"


                                                                            Philadelphia

African OiMural Ailitwcv 9/ Kttrth A.iwriGi lite.                    07/28/ to                01/18/20          Active


Priudpal Office
5530 Chester Ave
2nd Fluor
Pl'Hliuk-l|iltia, PA t<)M3
(2i5> 729-82.25

                                                                     i 04/20/18               04/20/20          .Active


Prindpal Office
1700 Feniun Sttvd
Phskutelphh, PA 19145
(267) 702-3434
Catholic Social Services. Ar^'htlKH.'t?i.f ot Phifcidrfphfct          09/30/82                01/18/19          Active
               L<»gal Services


Pri       Office
227 North iSili Stand
Ftnliutelphia, PA 19103
(2!5).854-7019

                                                                                              01/18/20          Active
Imicrtm&i                    Uxal Scnte^IEILS)                        O4/13/H

Priitei|iai Office
4261 NOrth .Sth Steed
PMhfblphh, PA 59MO
(215)32.4-0746

                                                               IAS    06/15/                  : Oi/iS/iQ        Active
UlMifflO
Pemisvlv;Ki


PHm-i|dl OHi< v
2100 Atvh Sta’d
Jrtl
PlulatMphia, PA 19103
(215) 832-0900

Mil Muens. Lne.                                                       12/20/13                 01/18/20         Adive


Pidkidelphki Exlemiun Office
2424 E. York Street
Suite 2t8
PluiiMk!|jhui, PA 19^25
(267) 603-1845
                                                                      07/02/58                 01/18/19         Active


Prind|xd Office
1216 Atvli Stmd 4th Flour
PHl;uiei|ihh, PA 1^7
(215^893-8400
                                                                U     06/09/17                 06/09/ >9        Active


iMneifSil Office
QS57 Bustosm Aw
Phibddphh, PA 19115
(2151856-7316

The Sisters ol Saint .htM'ph Wrhiint1 Otshn-                          06/29/ 1 1               01/18/ 20        Active


Prim'Tpid Office
728 E. Affidheny Avenue
PinliKkdt)liU( PA 19134
(215^6340696




                                                                               Phoenixville

 Photmixvtlk Ikiillh^re Aixess BKimhiiiiihlHKiWtC'ixiv                io/28/M                  Ot/18/20         Active

 iMs&d

 Prindpal Office
 723 VVlu’ulhisid Steed Suite 20
 F;O.. Box .59 1
 PhtH'nixville, PA 19460
 (610)935-3^5
                                                               U.S. DEPARTMENT OF JUSTICE

         RECOGNIZED IMMIGRATION ORGANIZATIONS AND ACCREDITED REPRESENTATIVES



   Recognized                                                           bate                    Rceognili.iii      Organization
   Organization                                                         Recognized              Expiration Date    Status


                                                                               Pittsburgh
  Accilltunitirsil fur Jlisth-iz Across rind Pteatg* !V i'. s.-arli   1 09/01/09                                  AcHvu
  (AJAFOJ

   Friisd|ial Office
   2900, ItaMiri Avenue,
   PiUsliHrgh,, PA 15219
   (412)391-4985

   Ctaiaiiffldmni,imtiMxAdvnraa.Caltt                                 1 05/11/18              : 05/11/20          Active

  Priueijal Office
  AihgliBiv Ceiiter Aliiandi Church
  250 East Ohio Street
   Pittsburgh. Fa 15212
   (412) 532-6181

   Jewish Family & Chililtvtfs Servin, lit F-iLvuir-ih                 03/3,1/0 1              Ol/SS/liJ          Active

   Principal Office
   57'43 Bartlett Street
   Pittsburgh. PA 152.17
   (41a) 422-72M1 '
                                                                                    Reading

   Calhnlii- Charities Dincwa'. of Alientriwri-lti^ailine OHive        10/04/01               ; Ol/lS/W           Active


   Principal Office
  i 234 Grace Street
  , Reiulittg, PA 19611
   (610) 376-7M4

                                                                                Scran ton

   CalhidifiSiiciaiSMviaBl DhawcofScriiiiian                          j 09/25/9S               01/18/19           Adive

   PrflscifKil Office
   5161% St.
  : SiinutiiHg r*A 18505
  j (570) 207-2283
                                                                             Williamsport

                  HKi ni.il                                           1 09/08/17              i 09/08/19          Active

   Principal Office
   420 i' huir„ Street
  i WilJiiUBSpiirt, PA t770i
  I (57O)33?-1289a
                                                                                     York

   Feniialvani:i Iinrnignijuiifc ReiamrceCdiier                       | 12/04/01              ; 01/18/19          Active

    Principal Office
  ; 112 Pleasant Acts ML, Suite 1
   P.O. Box 20330
   Yritfc, FA 17402
   (717) 600-8099




For more information, visit https://www.iustice.gov/eoir/recognized-organizations-and-accredited-
representatives-roster-state-and-city
                                                                                                                                U Pennsylvania
VOTER REQUEST TO CANCEL REGISTRATION                                                                                                 DEPARTMENT OF STATE




                                                               INSTRUCTIONS


 This form can only be completed by the voter. You may voluntarily cancel vour voter registration
 by completing this form. Please mail or deliver to your county voter registration office. To find a list
 of of these offices, please see page 2.



                    STEP 1:                                          STEP 2:                                               STEP 3:

                Fill out the form                           Sign and date the form                          Mail or deliver to your county
                                                                                                                   voter registration office




  I no longer wish to be registered to vote in Pennsylvania.

                        Last name                                                                      Jr     Sr      a    in   IV     (Circle if applicable)

 Printed Name

                        First name                                                                     Middle name or initial




 Identification
 This information
                        PA driver’s license or PennDOT ID card number         I ! , i                                 1
                                                                                                                      or
 will only be used to
 locate your record
 on file and process
                        Last four digits of your Social Security number       X X X - XX-         I ! i J
 your request. Your
 ID information will
                        Date of birth                                          MM/DD/YYYY
 be confidential.




                        Street Address (No! P.O. Box)                                                                            Apt Number
 Address
 Please write
 the address
                        City/Town                                                                             State PA Zip Code |
 where you are
 registered to vote
 in Pennsylvania.
                        Municipality                                                          County




 Contact
 Please add your
                                                                          I    I (Optional)
 contact information
 in case there are
 any questions.         Email (Optional)




 Signature
                                                                                                       Date




                        False statements on this form are punishable pursuant to 18 Pa.C.S. § 4904 (relating to unsworn
 Q NOTICE
                        falsification to authorities).

PAGE 1                                                                                                                               BCEL-20180604ocp
County Voter Registration Office addresses
Mail or deliver you request to cancel your voter registration to the office in your county.
For a listing of county email addresses, go to wwwvotesPA.com.


Adams                          Centre                        Forest                         Luzerne                      Schuylkill
117 Baltimore St               420 Holmes St                 526 Elm St                     20 N Pennsylvania Ave        420 N Centre St
Rm 106                         Willowbank Office Bldg        Box 3                          Ste 207                      Pottsville PA 17901
Gettysburg PA 17325            Bellefonte PA 16823-1486      Tionesta PA 16353              Wi kes-Barre PA 18701        (570) 628-1467
(717) 337-9832                 (814) 355-6703                (814) 755-3537                 (570) 825-1715
                                                                                                                         Snyder

Allegheny                      Chester                       Franklin                       Lycoming                     PO Box 217

542 Forbes Ave                 601 Westtown Rd               157 Lincoln Way East           48 W Third St                Middleburg PA 17842-0217

Ste 609                        Ste 150                       Chambersburg PA 17201-2211     Williamsport PA 17701-9536   (570) 837-4207
Pittsburgh PA 15219-2913       PO Box 2747                   (717) 261-3886                 (570) 327-2267
                                                                                                                         Somerset
(412) 350-4500                 West Chester PA 19380-0990
                                                             Fulton                         McKean                       300 N Center Ave
                               (610) 344-6410
Armstrong                                                        116 W Market St            500 W Main St                Ste 340
Administration Bldg            Clarion                       Ste 203                        Courthouse                   Somerset PA 15501
450 E Market St                330 Main St                   McConnellsburg PA 17233        Smethport PA 16749           (814) 445-1549
Ste 207                        Rm 103                        (717) 485-3691                 (814) 887-3203
                                                                                                                         Sullivan
Kittanning PA 16201            Clarion PA 16214
                                                             Greene                         Mercer                       245 Muncy St
(724) 548-3222                 (814) 226-4000 Ext 2205
                                                             93 E High St                   5 Courthouse                 PO Box 157
Beaver                         Clearfield                        Rm 102                     Mercer PA 16137-1227         Laporte PA 18626
810 Third St                   212 E Locust St               Waynesburg PA 15370            (724) 662-7542               (570) 946-5201
Beaver PA 15009                Ste 106                       (724) 852-5230
                                                                                            Mifflin                      Susquehanna
(724) 770-4440                 Clearfield PA 16830
                                                                 Huntingdon                 20 N Wayne St                PO Box 218
                               (814) 765-2642 ext 5053
Bedford                                                          223 Penn St Courthouse     Lewistown PA 17044           105 Maple St
200 S Juliana St               Clinton                           Huntingdon PA 16652-1486   (717) 248-6571               Montrose PA 18801
3rd Fl                         232 E Main St                     (814) 643-3091 Ext 205                                  (570) 278-6697
                                                                                            Monroe
Bedford PA 15522               Garden Bldg
                                                                 Indiana                    One Quaker Plaza             Tioga
(814) 623-4807                 3rd Fl
                                                                 825 Philadelphia St        Rm 105                       118 Main St
                               Lock Haven PA 17745-1385
Berks                                                            Indiana PA 15701-3934      Stroudsburg PA 18360         Wellsboro PA 16901
                               (570) 893-4019
633 Court St                                                     (724) 465-3852             (570) 517-3165               (570) 723-8230
1st Fl                         Columbia
                                                                 Jefferson                  Montgomery                   Union
Reading PA 19601               PO Box 380
                                                                 155 Main St                Montgomery County            155 N 15th St
(610)478-6490                  Bloomsburg PA 17815-0380
                                                                 Jefferson Place            Courthouse                   Lewisburg PA 17837-8822
                               (570) 389-5640
Blair                                                            Brookville PA 15825-1269   Voter Services               (570) 524-8681
423 Allegheny St               Crawford                          (814)849-1693              PO Box 311
                                                                                                                         Venango
Ste 043                        903 Diamond Park                                             Norristown PA 19404-0311
                                                                 Juniata                    (610) 278-3280               1174 Elk St
Hollidaysburg PA 1 6648-2022   Meadville PA 1 6335
                                                                 1 N Main St                                             PO Box 831
(814) 693-3150                 (814) 333-7308
                                                                 PO Box 68                  Montour                      Franklin PA 16323-0831
Bradford                       Cumberland                        Mifflintown PA 17059       29 Mill St                   (814)432-9514

6 Court St                     1601 Ritner Highway               (717) 436-7706             Danville PA 17821
                                                                                            (570) 271-3000               Warren
Ste 2                          Ste 201
                                                                 Lackawanna                                              204 4th Ave
Towanda PA 18848               Carlisle PA 17013
                                                                 2400 Stafford Ave          Northampton                  Warren PA 16365
(570) 265-1717                 (717) 240-6385
                                                                 PO Box 4524                670 Wolf Ave                 (814) 728-3406
Bucks                          Dauphin                           Scranton PA 18505          Easton PA 18042
                                                                 (570) 963-6737             (610)559-3055                Washington
55 E Court St                  PO Box 1295
                                                                                                                         100 W Beau St
Doylestown PA 18901-4318       Harrisburg PA 17108-1295
                                                                 Lancaster                  Northumberland               Rm 206
(215) 348-6163                 (717) 780-6360
                                                                 150 N Queen St             320 N 2nd St                 Washington PA 15301
Butler                         Delaware                          Ste 117                    Ste 1                        (724) 228-6750
PO Box 1208                    Govt Center Bldg                  Lancaster PA 17603-3562    Sunbury PA 17801
                                                                                            (570) 988-4208               Wayne
Butler PA 16003                201 W Front St                    (717) 299-8293
                                                                                                                         925 Court St
(724) 284-5308                 Media PA 19063-2728
                                                                 Lawrence                   Perry                        Honesdale PA 18431
                               (610) 891-4659
Cambria                                                          430 Court St               PO Box 37                    (570) 253-5978
200 S Center St                Elk                               New Castle PA 16101        New Bloomfield PA 17068
                                                                 (724)656-2161              (717)582-2131 ext 4110       Westmoreland
Ebensburg PA 15931             300 Center St
                                                                                                                         2 N Main St
(814)472-1464                  PO Box 448
                                                                 Lebanon                    Philadelphia                 Ste 109
                               Ridgway PA 15853-0448
Cameron                                                          400 S 8th St               520 N Columbus Blvd          Greensburg PA 15601
                               (814) 776-5337
20 E Fifth St                                                    Municipal Bldg             Philadelphia PA 19123-4295   (724) 830-3150
Emporium PA 15834-1469         Erie                              Rm 209                     (215) 686-1590
                                                                                                                         Wyoming
(814) 486-9321                 140 W 6th St                      Lebanon PA 17042
                                                                                            Pike                         1 Courthouse Sq
                               Rm 112                            (717) 228-4428
Carbon                                                                                      506 Broad St                 Tunkhannock PA 18657
                               Erie PA 16501
76 Susquehanna St                                                Lehigh                     Milford PA 18337             (570) 996-2226
                               (814) 451-6276
PO Box 170                                                       17 S 7th St                (570) 296-3427
                                                                 Allentown PA 18101-2401                                 York
Jim Thorpe PA 18229-0170       Fayette
                                                                 (610) 782-3194             Potter                       28 E Market St
(570) 325-4801                 22 E Main St
                                                                                            1 N Main St                  York PA 17401-1579
                               Public Service Bldg
                                                                                            Ste 204                      (717) 771-9604
                               Uniontown PA 15401
                               (724)430-1289                                                Coudersport PA 16915
PAGE 2                                                                                      (814) 274-8467
PETICION DEL VOTANTE PARA ANULAR SU INSCRIPCION                                                                         U Pennsylvania
                                                                                                                              DEPARTMENT OF STATE




                                                              Instrucciones


 Este formulario debe llenarse solamente por el votante. Por iniciativa propia, usted puede anular
 su oropia inscripcion electoral al completar este formulario. Favor de entregarlo (o enviarlo por
 correo) a la oficina de inscripcion de votantes de su condado. Pueden encontrar las direcciones de

 esas oficinas en la pagina 2.


          PRIMER PASO:                                     SEGUNDO PASO:                                    TERCER PASO:

           Completar el formulario                         Flrme y feche el formulario                 Entregar o enviar por correo a la
                                                                                                     oficina de inscripcion de su condado




    Deseo cancelar mi inscripcion de votante en Pennsylvania.

                       Apellido(s)                                                              Jr     Sr    II   III   IV      (Indicar si aplica)
 Nombre en
 letra de molde
                       Nombre(s)




 Identificacion
                       Numero de licencia de conducir (expedida por
 Esta information se
                       Pennsylvania) o de tarjeta de identificacion de PennDOT
 utilizara solamente
 para ubicar su                                                                                                                                o

 expediente y
 procesar su           Oltimos cuatro digitos de su numero de seguro social (Social Security Number) X X X - X X - |
 petition. Su
 informacion
 se guardara
                       Fecha de nacimiento [    |    |/[                   j     | MES/D I A/ANO
 confidencialmente.




                       Calle y numero (no apartado postal)                                                                   Apartamento
 Direccion
 Favor de indicar
 la direccion en
                       Ciudad                                                                        Estado PA    CddigoZIpj        (   f
 la cual existe su
 inscription actual
 de votante.
                       Municipalidad                                                  Condado




 Contacto
 Favor de agregar      Telefono |      |                               j   | (opcional)
 sus datos de
 contacto en caso de
 que haya preguntas. Correo electronico (opcional)




 Firma
                                                                                                Fecha




                       Las declaraciones falsas en este formulario son sancionables segun 18 Pa.C.S. § 4904
 Q AVISO
                       (falsificaciones no juradas a las autoridades).

PAGINA 1                                                                                                                      BCEL-20180604ocp
Direcciones de oficinas de inscripcion de votantes de los condados
Entregar o enviar por correo su peticion para anular registracion a la oficina de su condado.
Para obtener direcciones de correo electronico de los condados, visite a www.votesPA.com.



Adams                         Centre                          Forest                        Luzerne                      Schuylkill
117 Baltimore St              420 Holmes St                   526 Elm St                    20 N Pennsylvania Ave        420 N Centre St
Rm 106                        Willowbank Office Bldg          Box 3                         Ste 207                      Pottsville PA 17901
Gettysburg PA 17325           Bellefonte PA 16823-1486       Tionesta PA 16353              Wi kes-Barre PA 18701        (570) 628-1467
(717) 337-9832                 (814) 355-6703                 (814) 755-3537                (570) 825-1715
                                                                                                                         Snyder
Allegheny                     Chester                         Franklin                      Lycoming                     PO Box 217
542 Forbes Ave                601 Westtown Rd                 157 Lincoln Way East          48 W Third St                Middleburg PA 17842-0217
Ste 609                       Ste 150                         Chambersburg PA 17201-2211    Williamsport PA 17701-9536   (570) 837-4207
Pittsburgh PA 15219-2913       PO Box 2747                    (717) 261-3886                (570) 327-2267
                              West Chester PA 19380-0990                                                                 Somerset
(412) 350-4500
                                                              Fulton                        McKean                       300 N Center Ave
                               (610) 344-6410
Armstrong                                                     116 W Market St               500 W Main St                Ste 340
Administration Bldg            Clarion                        Ste 203                       Courthouse                   Somerset PA 15501
450 E Market St                330 Main St                    McConnellsburg PA 17233       Smethport PA 16749           (814) 445-1549
Ste 207                        Rm 103                         (717) 485-3691                (814) 887-3203
                               Clarion PA 16214                                                                          Sullivan
Kittanning PA 16201
                               (814) 226-4000 Ext 2205        Greene                        Mercer                       245 Muncy St
(724) 548-3222
                                                              93 E High St                  5 Courthouse                 PO Box 157
Beaver                         Clearfield                     Rm 102                        Mercer PA 16137-1227         Laporte PA 1 8626
810 Third St                   212 E Locust St                Waynesburg PA 15370           (724) 662-7542               (570) 946-5201
Beaver PA 15009                Ste 106                        (724) 852-5230
                               Clearfield PA 16830                                          Mifflin                      Susquehanna
(724) 770-4440
                               (814) 765-2642 ext 5053        Huntingdon                    20 N Wayne St                PO Box 218
Bedford                                                       223 Penn St Courthouse        Lewistown PA 17044           105 Maple St
200 S Juliana St               Clinton                        Huntingdon PA 16652-1486      (717) 248-6571               Montrose PA 18801
3rd Fl                         232 E Main St                  (814)643-3091 Ext 205                                      (570) 278-6697
                               Garden Bldg                                                  Monroe
Bedford PA 15522
(814) 623-4807                 3rd Fl                         Indiana                       One Quaker Plaza             Tioga

                               Lock Haven PA 17745-1385       825 Philadelphia St           Rm 105                       118 Main St
Berks                          (570) 893-4019                 Indiana PA 15701-3934         Stroudsburg PA 18360         Wellsboro PA 16901
633 Court St                                                  (724) 465-3852                (570) 517-3165               (570) 723-8230
1st Fl                         Columbia
                               PO Box 380                     Jefferson                     Montgomery                   Union
Reading PA 19601
                               Bloomsburg PA 17815-0380       155 Main St                   Montgomery County            155 N 15th St
(610)478-6490
                               (570) 389-5640                 Jefferson Place               Courthouse                   Lewisburg PA 17837-8822
Blair                                                         Brookville PA 15825-1269      Voter Services               (570) 524-8681
423 Allegheny St               Crawford                       (814)849-1693                 PO Box 311
                               903 Diamond Park                                             Norristown PA 19404-0311     Venango
Ste 043
                               Meadville PA 16335             Juniata                       (610)278-3280                1174 Elk St
Hollidaysburg PA 16648-2022
                                                              1 N Main St                                                PO Box 831
(814) 693-3150                 (814) 333-7308
                                                              PO Box 68                     Montour                      Franklin PA 16323-0831
Bradford                       Cumberland                     Mifflintown PA 17059          29 Mill St                   (814) 432-9514
6 Court St                     1601 Ritner Highway            (717) 436-7706                Danville PA 17821
                               Ste 201                                                      (570) 271-3000               Warren
Ste 2
                               Carlisle PA 17013              Lackawanna                                                 204 4th Ave
Towanda PA 18848
(570) 265-1717                 (717)240-6385                  2400 Stafford Ave             Northampton                  Warren PA 16365
                                                              PO Box 4524                   670 Wolf Ave                 (814) 728-3406
Bucks                          Dauphin                        Scranton PA 18505             Easton PA 18042
                               PO Box 1295                    (570) 963-6737                (610) 559-3055               Washington
55 E Court St
                               Harrisburg PA 17108-1295                                                                  100 W Beau St
Doylestown PA 18901-4318
                                                              Lancaster                     Northumberland               Rm 206
(215) 348-6163                 (717) 780-6360
                                                              150 N Queen St                320 N 2nd St                 Washington PA 15301
Butler                         Delaware                       Ste 117                       Ste 1                        (724) 228-6750
PO Box 1208                    Govt Center Bldg               Lancaster PA 17603-3562       Sunbury PA 17801
                               201 W Front St                 (717) 299-8293                (570) 988-4208               Wayne
Butler PA 16003
                                                                                                                         925 Court St
(724) 284-5308                 Media PA 19063-2728
                               (610) 891-4659                 Lawrence                      Perry                        Honesdale PA 18431
Cambria                                                       430 Court St                  PO Box 37                    (570) 253-5978
200 S Center St                Elk                            New Castle PA 16101           New Bloomfield PA 17068
                               300 Center St                  (724) 656-2161                (717) 582-2131 ext 4110      Westmoreland
Ebensburg PA 15931
                                                                                                                         2 N Main St
(814)472-1464                  PO Box 448
                                                              Lebanon                       Philadelphia                 Ste 109
                               Ridgway PA 15853-0448
Cameron                        (814) 776-5337                 400 S 8th St                  520 N Columbus Blvd          Greensburg PA 15601
20 E Fifth St                                                 Municipal Bldg                Philadelphia PA 19123-4295   (724) 830-3150
Emporium PA 15834-1469         Erie                           Rm 209                        (215) 686-1590
                               140 W 6th St                   Lebanon PA 17042                                           Wyoming
(814)486-9321
                               Rm 112                         (717) 228-4428                Pike                         1 Courthouse Sq
Carbon                         Erie PA 16501                                                506 Broad St                 Tunkhannock PA 18657
76 Susquehanna St              (814)451-6276                  Lehigh                        Milford PA 18337             (570) 996-2226
PO Box 170                                                    17 S 7th St                   (570) 296-3427
                                                              Allentown PA 18101-2401                                    York
Jim Thorpe PA 18229-0170       Fayette
                                                                                            Potter                       28 E Market St
(570) 325-4801                 22 E Main St                   (610) 782-3194
                                                                                            1 N Main St                  York PA 17401-1579
                               Public Service Bldg
                                                                                            Ste 204                      (717) 771-9604
                               Uniontown PA 15401
                               (724) 430-1289                                               Coudersport PA 16915
PAGINA2                                                                                     (814) 274-8467
Exhibit D
$




    )
             Vi/ Pennsylvani a
                         e
                         oswfflwaFsw


                                                                     tion Integrity
                                Statement - Voter Registration & Elec
                                                             July 2018



                                                                                                            OT
                                                           in 2017 that a decades-old issue with the PennD
            When the Department of State became aware                                                 our Imme diate
                                                       individuals to inadvertently register to vote,
            motor-voter system had allowed Ineligible
                                                        t was completed in December 2017.
            priority was to fix the problem, That projec
                                                                                                      rn that some
                                                       ing steps to investigate and address the conce
            The Department also undertookthe follow
            ineligible individuals registered to vote:
                                                                                                                      aring
                                                                     ct a full analysis of registration data by comp
                •    The Department retained an expert to condu                                                   nsible list
                                                                      ases. The initial analysis yielde d a respo
                     the voter rolls with other available state datab
                                                                  status required further confirmatio    n.
                     of Individuals for whom voter registration
                                                          depar  tment   mailed letters to 7,702 of those registrants
                •     Prior to the May 2018 primary, the                                                            diate
                                                                    se the data analysis was ongoing, the imme
                     whose registration status was active. Becau
                                                                          ility requirements before the prima   ry.
                      goal was to remind the individuals of voter eligib
                                                             Depa  rtmen  t mailed letters to 11,198 registrants on June
                 •    Based on further expert analysis, the
                                                                           , asking the recipients to affirm their eligibility
                      12, including those with active and inactive status
        )            to vote or to submit a request to cancel their
                                                                    registration.
                                                                                                                     on June
                                                                    sts for cancellation were taken into account,
                 •   After the responsive affirmations and reque                                                       nded.
                                                                          ge was mailed to those who had    not respo
                     29 another round of letters with a similar messa                                         for whom
                                                                      the mailing was made to regist    rants
                 •   A robocall reiterating the need to respond to
                                                               voter  regist ration record.
                     there was a telephone number in their
                                                            to  cance  l were  processed.
                 =   Additional affirmations and requests
                                                            appro  priate  count  ies the information on the individuals
                 •   On July 26, the Department sent the                                                           to our
                                                                    le and the individuals who did not respond
                     whose letters were returned as undeliverab
                                                                         on offices have been advised to  handl e the
                      repeated communication efforts. County electi
                                                             proce sses   employed to verify addresses and confirm
                      registrants according to their normal
                      eligibility.

                                                                                                         ylvania. The issue
                                                          to protect the integrity of elections in Penns
             The Department’s goal in this process was                                                           seriously
                                                             multiple administrations. The Department takes
             we are remedying spans several decades and                                                        sive process
                                                             can cast ballots, and we believe that this exten
             its duty to make sure that only eligible voters
                                                              In our elections.
             was the best path to restoring full confidence

                                                                                                              and one
                                                              ns is a core mission of the Department of State
             Upholding the integrity of Pennsylvania' electio                                             to  vote
                                                          d that ineligible residents may have registered
             we work toward every day. When we learne                                                            ss the
                                                              system, we knew that it was imperative to addre
              through a longstanding issue in the motor voter                               to vote in the
                                                               of every eligible elector's right
              problem. Equally imperative was the protection                                             too many, it Is
                                                         true that even one ineligible registrant Is one
              Commonwealth of Pennsylvania. While it is                                                     resisted
                                                           eligible voter is one too many. That is why we
              also true that the disenfranchisement of one



                                                                 Page 1 of 2




                                                                                                                       D000215
                                                                            ts initially identified as potentially
    efforts to bring about a careless and wholesale removal of all registran
)                                                                         voters whose registrations required
    ineligible. From the experiences of other states, we knew that many
                                                                        proven true in Pennsylvania, as in
    confirmation would in fact turn out to be eligible voters. That has
    other states.

                                                                    to confirm eligibility of the remaining
    At this point, we are turning over information to the counties
                                                                      y to remove voters from the rolls. With
    registrants because the Department does not have the authorit
                                                                        made several rounds of outreach to
    expert assistance, we undertook rigorous data analysis and then
                                                                       initial analysis and lessen the workload
    potentially ineligible registrants as away to prudently refine the
    for each county election office.

                                                                    the most responsible way to remedy a
    We remain confident that this careful, deliberate approach was
                                                                         nchised.
    decades-old problem while ensuring that no eligible voter is disenfra




)




                                                       Page 2 of 2




                                                                                                           D000216
          Pennsylvania
          DEBARTMEW OF STATE


                                  Numbers - Voter Registration Project
                                                   July 2018



Universe Review


  1.   Of the 11,198 initial records:
           a. 2,500 individuals were removed
                                                                          led'
                  i.    286 were removed because they were already 'cance
                                                                     from either mailing
                 li.    2,214 were removed due to responses received
                           1.   1,915 affirmed their registration
                           2.   215    canceled on form sent
                           3.   84     need further review by DOS


                                               follows:
  2, That leaves 8,698 records, broken down as
                                                            remaining individuals
          a. There were two categories to consider with the
                  i.    No Response
                                                                                   active by county)
                           1. 5,251 active records (possible further confirmation
                                                                               llation)
                           2. 1,479 inactive records (already on path to cance
                  ii.   Undeliverable addresses
                                                                                 notice)
                            1. 895 active records (will get address verification
                                                                                  llation)
                            2. 1,073 inactive records (already on path to cance


   3. What was the response rate of the mailing?
        a. 2,214 responses were received from recipients
                i. Approximately 20% response rate


   4. When did county officials receive the information?
                                                                       and loaded into their secure FTP sites.
           a. Files were sent to the appropriate counties on July 26th
                                                                         on July 26th
           b. The counties also received an email from the Department




                                                                                                   D000217
Voter Status Breakdowns                                                                          Universe Count
                               Voter Status Description          Initial Count
Voter Status                                                                                     6,146
                               Active                            8,263
A
                                                                 2,649                           2,552
J                              Inactive
                                                                 286                             0
_X                             Canceled
                                                                 11,198                          8,698
Total



                                      e Category
Voter Status Breakdown by Non-Respons

                                                                                   Undeliverable Address
                                          No Response Recorded
 Voter Status
                                                                                    895
 A
                                          5,251
                                                                                    1,073
                                          1,479
J
                                                                                    1,968
                                          6,730
    Total




County Breakdowns
                                                                                        piece.
                                             ent with no response or undeliverable mail
A total of 64 counties had at least 1 recipi
                                                                                      were applied to the universe.
                                            recipients to review after the parameters
There were 3 counties that did not have any

            Cameron
            Forest

            Sullivan




                                                                                                             D000218
                                                                                   Undeliverable ~            .Undeliverable -                County
                           No Response -                No Response -
                                                                                   Active                      Inactive                       Total
                           Active                       Inactive
            County
                                                                                                      S'                             fi                45
                                           17                           ls
            ADAMS
                                                                                                  143                            119                  700
                                       357                              111
            ALLEGHENY
                                                                                                      3                              1                    7
                                            1                              2
            ARMSTRONG
                                                                                                      2                              3                ' 25
                                           15                              5
            BEAVER
                                                                                                                                     1                    2
                                            1
            BEDFORD
                                                                                                     37                          • 46                 371
                                       224                               64
            BERKS
                                                                                                                                 .   2                 11
                                            7                              2
            BLAIR
                                                                                                                                                          2
                                            2
            BRADFORD
                                                                                                     34                              38               418
                                       289                               57
            BUCKS
                                                                                                      2                               7                 33
                                           18                              6
            BUTLER
                                                                                                       4                              2                 16
                                           10
            CAMBRIA

            CAMERON
                                                                                                       3-                            13                 32
                                           11                              5
            CARBON
                                                                           9                         .15.                            17                 69
                                           28
            CENTRE
                                                                                                     26                              33                275
                                           176                           40
            CHESTER
                                                                                                                                                            1
            CLARION                             1
                                                                                                                                                            7
                                                6                             1
             CLEARFIELD
                                                                                                        i                                 2                 4
                                                1
             CLINTON
                                                                                                  • -1                                    2               12
                                                6                              3
             COLUMBIA
                                                                                                                                                              3
                                                3
             CRAWFORD
                                                                                                      34                                  7            186
                                           137                                 8
             CUMBERLAND
                                                                                                      35                             41.               291
                                           157                             58
             DAUPHIN
                                                                                                      42                             53                603
                                           420                             88
             DELAWARE
    (        ELK
                                                1
                                                                                                                                                              1

                                                                                                      .23                            .53                185
                                            60                             49
             ERIE
                                                                                                          2                                               15
                                            10                                 3
             FAYETTE

             FOREST
                                                                                                           8^                         11                  50
                                            21                             10
             FRANKLIN
                                                                                                                                                              1
                                                1
             FULTON
                                                                                                                                                              1
                                                                               1
             GREENE
                                                                                                           2                                                  3
                                                    1
             HUNTINGDON
                                                                                                           6                              6                 26
                                                    5                          9
             INDIANA
                                                                                                            1                                                   1
             JEFFERSON
                                                                                                                                                                1
                                                    1
             JUNIATA
                                                                                                            9.                            26              127
                                                69                            23
              LACKAWANNA
                                            204                                62                         53''                            56              375
              LANCASTER
                                                                                                                                                                  8
                                                    4                              1                        1                             1
              LAWRENCE
                                                                                                          18                                  5           112
                                                67                             22
              LEBANON
                                                                                                          32                              59              472
                                            288                                93
i             LEHIGH
                                                                                                          47                              69              384
                                            198                                70
              LUZERNE
                                                                                                          •4                                  2               17
                                                10                                 1
              LYCOMING
                                                                                                                                                                  4 •
                                                    3                              1
              McKEAN
                                                                                                            2                                 2                   9
                                                    4                              1
        I     MERCER
                                                                                       Undeliverable \            Undeliverable -                 County
                              No Response -                No Response -
                                                                                       Active .                   Inactive                        Total
                              Active                       Inactive
              County



                                                                                                                                      D000219
                                                                           1
        MIFFLIN             1
                                              32           34            260
                          173       21
        MONROE
                                              44         107             636
                          336       149
f       MONTGOMERY
                                      1        1               3           9
        MONTOUR             4
                                              22               30        232
                          153        27
        NORTHAMPTON
                                              . 4                         16
        NORTHUMBERLAND     12
                                              • 1               2          4
                            1
        PERRY
                                              160         .130          2,207
                         1,530      387
        PHILADELPHIA
                                                7               9         50
                           27         7
        PIKE
                                                                2           2
        POTTER
                                               io               5          39
                            21        3
        SCHUYLKILL
                                                                            1
        SNYDER               1
                                                                            2
                             2
        SOMERSET

        SULLIVAN
                                                                               1
        SUSQUEHANNA
                                                i
                                                                               2
                                2
        TIOGA
                                                                1'             3
                                2
        UNION
                                                          ..       1           3
                                1         1
        -VENANGO
                                                   2                2          7
                                1         2
        WARREN
                                                   5     . . . 4,          24
                            10            5
        WASHINGTON
                                                   2                           5
                                2         1
         WAYNE
                                                                11         58
                            27        14        ,6.
         WESTMORELAND
                                                    1.                          6
(        WYOMING                4         1
                                                                48        225
                           107        39       31
         YORK




    (


                                                                D000220
        Other Charts
        Initial Universe by County
I           County Name      Total
                                      61
            ADAMS
                                     919
            ALLEGHENY
                                       8
            ARMSTRONG
                                      35
            BEAVER
                                       4
            BEDFORD
                                     443
            BERKS
                                      IS
            BLAIR
                                       7
            BRADFORD
                                     571
            BUCKS
                                      48
        .   BUTLER
                                      24
            CAMBRIA

            CAMERON
                                      38
            CARBON
                                      82
            CENTRE
                                     368
            CHESTER
                                           1
            CLARION
                                           9
            CLEARFIELD
                                           6
             CLINTON
    (                                  16
             COLUMBIA
                                           7
             CRAWFORD
                                      235
             CUMBERLAND
                                      366
             DAUPHIN
                                      782
             DELAWARE
                                           1
             ELK
                                      212
             ERIE
                                       18
             FAYETTE
                                           1
             FOREST
                                       66
             FRANKLIN
                                           1
             FULTON
                                           1
             GREENE
                                           6
             HUNTINGDON
                                       37
             INDIANA
                                               2
             JEFFERSON
                                               2
             JUNIATA
                                       189
             LACKAWANNA
                                       453
              LANCASTER
                                           10
    (         LAWRENCE
                                       136
              LEBANON




                                                   D000221
                                       606
    LEHIGH
                                       468
    LUZERNE

    LYCOMING                            26
(
                                         4
    McKEAN

    MERCER                              11

    MIFFLIN                              1

    MONROE                             389

                                       886
    MONTGOMERY

    MONTOUR                              11

    NORTHAMPTON                        327

    NORTHUMBERLAND                       21

                                          5
    PERRY

    PHILADELPHIA                      2,691

                                         69
    PIKE

    POTTER                                2

                                         48
    SCHUYLKILL

    SNYDER                                4

    SOMERSET                              2

    SULLIVAN

    SUSQUEHANNA                              2

                                             3
    TIOGA

    UNION                                    4

    VENANGO                                  5

                                             7
    WARREN
                                         35
    WASHINGTON

     WAYNE                                   7

     WESTMORELAND                        85

     WYOMING                                 8

                                        291
     YORK

     Total                            11,198




    Breakdown of County Universe by Active vs. inactive
                                                 Inactive          Total
     County Name        Active
                                          23 I    '         22 [           45 I
     ADAMS




                                                                             D000222
                                    230           700
                      470
        ALLEGHENY
                                      3             7
        ARMSTRONG       4
                                     £             25
        BEAVER         17
f
                                      1             2
                        1
        BEDFORD
                                    110           371
                      261
        BERKS
                                      4            11
                        7
        BLAIR
                                                    2
        BRADFORD        2
                                     95           418
                      323
        BUCKS
                                     13            33
                       20
        BUTLER
                                      2            16
                       14
        CAMBRIA

        CAMERON
                                     18            32
                       14
        CARBON
                                     26            69
                       43
        CENTRE
                                     73           275
                      202
        CHESTER
                                                    1
                        1
        CLARION
                                          1         7
        CLEARFIELD      6
                                          2         4
                            2
        CLINTON
                                          5         12
                        7
        COLUMBIA
                                                        3
                            3
        CRAWFORD
                                      15           186
                       171
        CUMBERLAND
                                      99           291
         DAUPHIN       192
                                                  .603
    (    DELAWARE
                       462           141
                                                        1
                            1
         ELK
                                     102           185
                        83
         ERIE
                                          3         15
                        12
         FAYETTE

         FOREST
                                      21            50
                        29
         FRANKLIN
                                                        1
         FULTON             1
                                          1             1
         GREENE
                                                        3
                            3
         HUNTINGDON
                                      15            26
                        11
         INDIANA
                                                        1
                            1
         JEFFERSON
                                                        1
                            1
         JUNIATA
                                      49           127
                        78
         LACKAWANNA
                                     118           375
         LANCASTER     257
                                              3             8
                             5
         LAWRENCE
                                          27        112
                            85
         LEBANON
                                      152          472
                       320
         LEHIGH
                                      139           384
                        245
         LUZERNE
                                      .. 3              17
         LYCOMING           14
    i                                         1             4
                                3
         McKEAN
                                              3             9
                                6
         MERCER




                                                            D000223
                                                                                                 1
                                           1
        MIFFLIN
                                                                       55                     260
                                         205
        MONROE
                                                                      256                     636
                                         380
(       MONTGOMERY
                                                                        4                        9
                                              5
        MONTOUR
                                                                       57                      232
                                         175
        NORTHAMPTON
                                                                                                16
                                          16
        NORTHUMBERLAND
                                                                        2                        4
                                              2
        PERRY
                                                                      517                    2,207
                                        1,690
        PHILADELPHIA
                                                                       16                       50
                                          34
        PIKE
                                                                        2                        2
        POTTER
                                                                         8                      39
                                           31
        SCHUYLKILL
                                                                                                     1
                                              1
        SNYDER
                                                                                                     2
                                              2
        SOMERSET

        SULLIVAN
                                                                                                     1
                                               1
        SUSQUEHANNA
                                                                                                     2
                                               2
        TIOGA
                                                                            1                        3
                                               2
        UNION
                                                                            2                        3
                                                  1
        VENANGO
                                                                            4                        7
                                                  3
         WARREN
                                                                            9                    24
                                              15
         WASHINGTON
                                                                            1                        5
                                                  4
         WAYNE
                                                                                                 58
    (    WESTMORELAND
                                              33                        25

                                                                            1                        6
                                                  5
         WYOMING
                                                                        87                      225
                                          138
         YORK
                                                                      2,552                   8,698
                                         6,146
         Total




         Responses Received by County

                                                                       Pending Further
                                                                       Review                Total
                           Affirmed                   Canceled
          County Name
                                                                                         1                         15
                                         11                      3
          ADAMS
    (                                                            22                      9                         197
                                        166
          ALLEGHENY
                                                                                                                    1
                                          1
          ARMSTRONG




                                                                                                         D000224
                                          1                     9
                       8
        BEAVER
                                 1
                                                                 1
        BEDFORD
                                20        3                     70
        BERKS         47
I                                                                2
        BLAIR          2
                                                                 5
                       4         1
        BRADFORD
                                 6        6                 138
        BUCKS         126
                                 1                              14
                       13
        BUTLER
                                                                 8
        CAMBRIA         8

        CAMERON
                                                                 6
                        6
        CARBON
                                                                12
        CENTRE         12
                                16        2                     90
        CHESTER        72

        CLARION
                                                                 1
        CLEARFIELD      1
                                                                 2
        CLINTON         2
                                                                 3
                        3
        COLUMBIA
                                                                 4
        CRAWFORD        4
                                 4            1                 45
        CUMBERLAND     40
                                              1             ,    68
                       60            7
        DAUPHIN
                                 15           7                 168
        DELAWARE      146

        ELK
                                     2        1                  21
                       18
    c   ERIE
                           2
                                                                     2
         FAYETTE

         FOREST
                                     1                           11
                        10
         FRANKLIN

         FULTON

         GREENE
                                                                     3
                            2        1
         HUNTINGDON
                                                                     6
                            6
         INDIANA

        ’JEFFERSON
                                                                     1
         JUNIATA            1
                                              4                  60
                        50'          6
         LACKAWANNA
                                     4        1                  60
         LANCASTER      55
                                                                     2
                            2
         LAWRENCE
                                     2                           22
         LEBANON        20
                                              7                 116
                       100           9
         LEHIGH
                                     8            3              74
                        63
         LUZERNE
                                                                     8
                            7        1
         LYCOMING

         McKEAN
                                                                     2
         MERCER             2

         MIFFLIN
    (                  110           4            5              119
         MONROE
                                                  5             211
                       189           17
         MONTGOMERY




                                                      D000225
                            1                         1
        MONTOUR
                           78     7    3              88
        NORTHAMPTON
                            3     1                   4
        NORTHUMBERLAND
«
                            1                          1
        PERRY
                          352    48    17          417
        PHILADELPHIA
                           16     2                   18
        PIKE

        POTTER

                            4           2              6
        SCHUYLKILL
                            3                          3
        SNYDER

        SOMERSET

        SULLIVAN
                                        1              1
        SUSQUEHANNA
                            1                          1
        TIOGA
                            1                          1
        UNION
                            2                          2
        VENANGO

        WARREN
                            9      1                  10
        WASHINGTON
                            2                          2
        WAYNE
                           18     4     3             25
        WESTMORELAND
                            2                          2
        WYOMING
                           53      1    1             55
        YORK
                         1,915   215   84         2,214
        Total
    (




    {




                                            D000226
Exhibit E
                                  Commonwealth of Pennsylvania
                                       Department of State
                           Bureau Commissions, Elections and Legislation
                                        401 North Street
                                  Room 210 North Office Building
                                      Harrisburg, PA 17120


Jonathan Marks,                                                            Telephone: (717) 787-5280
Commissioner                                                               Fax: (717) 705-0721


                                      December 20, 2017




Via Email and First-Class Mail
Noel Johnson, Esq.
Public Interest Legal Foundation
32 E. Washington Street
Suite 1675
Indianapolis, IN 46204
njohnson@PublicInterestLegal.org


         Re:      NVRA Request


Dear Mr. Johnson:


         Thank you for your letter dated December 4, 2017, in which you request records
from the Pennsylvania Department of State (Department) pursuant to the National Voter
Registration Act of 1993 (NVRA). While we can appreciate your interest, the
Department does not agree that the NVRA entitles you to access the records you seek. At
its core, Section 20507 of the NVRA requires reasonable efforts to remove voters
ineligible by reason of death or a change of residence. 52 U.S.C. § 20507(a)(4). There is
nothing in that section that specifically relates to the removal of non-citizens. Therefore,
it is not reasonable to read the public disclosure provision in Section 20507(i) as relating
to anything but the mandatory removal programs set forth in Section 20507(a)(4).

     Further, even assuming arguendo that the NVRA would apply to a systematic
removal program regarding non-citizens, the Department does not currently have such a
program in place. As such, no responsive documents exist.


         Maintaining the accuracy and integrity of Pennsylvania’s voter registration
database is extremely important to the Department and we are committed to using reliable
tools that advance the goals of increased accuracy and integrity. The solution we recently
implemented in partnership with PennDOT to prevent non-citizens from entering the
Motor Voter workflow advances these goals, and does so without the risk of
disenfranchisement. As we stated at the hearings before the Pennsylvania General
Noel Johnson, Esq.
December 20, 2017
Page 2



Assembly, the Department is actively reviewing this matter but we must proceed in a
responsible manner to ensure that no eligible voters are disenfranchised in the process.


         Thank you again for your letter.

                                                                          .X
                                            Sincerely,    ,/

                                                   Z// /
                                            Jonathan Marl6f
                                            Commissioner
                                            Bureau of Commissions, Elections and
                                            Legislation
                                            Pennsylvania Department of State
Exhibit F
            Case l:19-cv-00622-CCC                   Document 1-18             Filed 04/10/19          Page 1 of 1



                                                               rd


                                            COMMONWEALTH OF PENNSYLVANIA
                                                DEPARTMENT OF STATE




                                                        April 9, 2019




Via Email and First-Class Mail
Noel Johnson, Esq.
Public Interest Legal Foundation
32 E. Washington Street
Suite 1675
Indianapolis, IN 46204
njohnson@publicinterestlegal.ora


         Re:      NVRA Request


Dear Mr. Johnson:

       This is in response to your letter dated March 1, 2019, which was delivered on March 20,
                                                                                               nt)
2019, in which you request records from the Pennsylvania Department of State (Departme
pursuant to the National Voter Registration Act of 1 993 (NVRA). While we appreciate         your
interest, the Department does not agree that the NVRA entitles you to access the records you
described. At its core, Section 20507 of the NVRA requires reasonable efforts to remove voters
                                                                                                      in
ineligible by reason of death or a change of residence. 52 U.S.C. § 20507(a)(4). There is nothing
that section that relates to the removal of non-citizens. Therefore, it is not reasonable to read the
public disclosure provision in Section 20507(i) as relating to anything but the mandatory removal
programs set forth in Section 20507(a)(4).

      Further, even assuming arguendo that the NVRA would apply to a systematic removal
                                                                                      in place.
program regarding non-citizens, the Department does not currently have such a program
List maintenance in Pennsylvania is codified in 25 Pa. C.S.A. § 1901 which notably does not
include any program or activity for systematic removal of non-citizehs.

           The Department’s privileged investigation into the potential registration of non-citizens
 through the now-resolved issue in the PennDOT motor-voter system is not a voter removal
 program and is not within the scope of the public records inspection provision in the NVRA.

                                                                       Sincerely,




                                                                       Jonathan Marks
                                                                       Deputy Secretary for Elections and
                                                                       Commissions


                                                           Deputy Secretary
                                                                                             | Fax 717»787.1734ElXhlbfl!<Qs1pagie.u|s
Room 302 North Office Building | 401 North Street ! Harrisburg, PA 17120-0500 | 717-787.6458
